EXHIBIT 10.6

COMPENSATION FOR NON-EMPLOYEE DIRECTORS

As of May 3, 2009

Directors who are not employees of the Company or any of its subsidiaries
receive an annual retainer of $50,000, an additional annual retainer of $10,000
for the chairperson of the Audit Committee, an additional annual retainer of
$5,000 for each director serving as chairperson of any committee other than the
Audit Committee, and $2,000 for each board and committee meeting attended.

Each non-employee director has the ability to participate in the Company’s 2008
Incentive Compensation Plan (the “2008 Plan”) which allows participating
non-employee directors to defer receipt of a portion or all of the retainer and
meeting fees the Company provides for Board services and receive such retainer
and meeting fees in the future as shares of the Company’s common stock. In
addition, non-employee directors are eligible for a deferred stock grant under
the 2008 Plan consisting of a number of stock units determined by the Board of
Directors. Each stock unit awarded will entitle the participant to receive one
share of Common Stock. Deferred stock grants of 1,500 stock units are made to
each non-employee director immediately after each annual meeting of
shareholders. The Board of Directors may modify the amount or timing of such
additional deferred stock grants at any time. Distributions from the accounts
will commence on the director’s separation from service from the Board of
Directors for any reason (including resignation or death) or a specified number
of years (between one and five) following the director’s separation from
service. A director may also elect to have distributions commence upon a change
of control (as defined in the 2008 Plan). Distributions will be made in a single
lump sum or in annual installments of up to 10 years, as previously elected by
the director. While a non-employee director is a member of the Board of
Directors, all of the director’s benefits under the 2008 Plan will be maintained
in stock units. Following separation from service, a director may elect to
transfer all or any part of his or her stock units into one or more deemed
investments approved from time to time by the Nominating and Governance
Committee. Such transfers and any further reallocations among stock units and
deemed investments may be made subject to restrictions determined appropriate by
the Nominating and Governance Committee.